VILLANTI, Judge.
Roy Neil Betts appeals the postconviction court’s order denying his motion filed under Florida Rule of Criminal Procedure 3.800(a). We affirm in all respects; however, we remand for correction of a scrivener’s error in Betts’ written sentence.
The transcript of the sentencing hearing reflects that the trial court orally imposed a twenty-five year minimum mandatory sentence pursuant to section 775.087, Florida Statutes (2006). However, the written sentence indicates the minimum mandatory was not orally pronounced. This error in the written sentence is not the result of a judicial determination but rather is a scrivener’s error in the written document. See Fla. R.Crim. P. 3.800 court cmt. (defining a scrivener’s error as “a mistake in the written sentence that is at variance with the oral pronouncement of sentence or the record but not ... the result of a judicial determination or error”). Accordingly, we remand with directions that this scrivener’s error be corrected.
Affirmed; remanded to correct scrivener’s error.-
KHOUZAM and SLEET, JJ., Concur.